Title: To Benjamin Franklin from James Des Cotes & Company, 2 June 1767
From: Cotes, James des, & Co.
To: Franklin, Benjamin


Tuesday 2d. June 1767.
Messrs. James Des Cotes & Company present their Best Compliments To Mr. Franklin. They Sent Him the latter end of March last a Letter from Counsellor Luther in Franckfurth and at the Same time acquainted Him that they were ready to Receive of him and pay him for what Mr. Luther had wrote. Yesterday they Received another Letter of Said Mr. Luther In which he desires to be Informed How long Mr. Franklin proposes to stay here in Town and whether we have Received of Him the Perspective (Suppose Spying Glass). Mr. Franklin is therefore Requested to favour us with an answer That we may Report the Same to Councellor Luther.